                                 IN THE UNITED STATES
                  Case 1:21-cr-00098-DAD-BAM          DISTRICT
                                               Document        COURT
                                                        19 Filed 08/17/21 Page 1 of 1
                                             EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                                Plaintiff,

                        v.                                 CR NO: 1:21-CR-00098 DAD-BAM

DANIEL SANTOS GALAVIZ

                               Defendant.


                                APPLICATION FOR WRIT OF HABEAS CORPUS
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:      Daniel Santos Galaviz
 Detained at            Fresno County Jail
 Detainee is:           a.)     ☐ charged in this district by: ☒ Indictment ☐ Information ☐ Complaint
                                  charging detainee with: 18 U.S.C. § 922(g)(1)
                   or   b.)       ☐ a witness not otherwise available by ordinary process of the Court

 Detainee will:         a.)       ☒ return to the custody of detaining facility upon termination of proceedings
                   or   b.)       ☐ be retained in federal custody until final disposition of federal charges, as a sentence
                                    is currently being served at the detaining facility

              Appearance is necessary on September 7, 2021 at 9:00 AM in the Eastern District of California.

                        Signature:                                /s/ Antonio J. Pataca
                        Printed Name & Phone No:                  ANTONIO J. PATACA
                        Attorney of Record for:                   United States of America

                                             WRIT OF HABEAS CORPUS
                             ☒ Ad Prosequendum                   ☐ Ad Testificandum

         The above application is granted and the above-named custodian, as well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, on September 7, 2021 at 9:00 AM, and any further
proceedings to be had in this cause, and at the conclusion of said proceedings to return said detainee to the above-named
custodian.
 Dated:              8/17/21
                                                             Honorable Barbara A. McAuliffe
                                                             U.S. MAGISTRATE JUDGE

Please provide the following, if known:
 AKA(s) (if                                                                                ☒Male      ☐Female
 Booking or CDC #:       2113379                                                           DOB:       10/23/1993
 Facility Address:       Fresno County Sheriff                                             Race:      HISPANIC
 Facility Phone:         (559) 488-3939                                                    FBI#:
 Currently

                                                   RETURN OF SERVICE
 Executed on:
                                                               (signature)
